Citation Nr: 0418574	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenic reaction.

2.  Entitlement to service connection for residuals of right 
foot neuroma removal.

3.  Entitlement to service connection for bilateral senile 
cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that service connection for an acquired 
psychiatric disorder, residuals of right foot neuroma 
removal, and bilateral senile cataracts is warranted because 
these disabilities are the result of incidents and injuries 
sustained during his period of military service.  

The veteran's March 1955 Report of Medical Examination for 
PEB (Physical Evaluation Board) reflects that he was admitted 
for hospitalization at Fort Leonard Wood in February 1954 and 
was transferred to USAH (United States Army Hospital), Fort 
Riley, in April 1955.  This examination report further 
reflects that the veteran underwent right foot surgery at 
Fort Leonard Wood in February 1955.  However, copies of these 
inpatient treatment records are not available for review.  

Review of the claims file reflects that the veteran was 
discharged from service due to schizophrenic reaction which 
existed prior to service.  The evidence further reflects that 
the veteran had been diagnosed with astigmatism and treated 
for right foot complaints during his period of military 
service.  Post service treatment records reflect that the 
veteran has continued to seek treatment for psychiatric 
complaints, impairment of the feet, and cataracts.  

Similarly, during his January 2004 Video Conference hearing, 
the veteran recalled that he sought psychiatric treatment and 
was provided a diagnosis of schizophrenia shortly after his 
enrollment at Arkansas University.  Copies of these treatment 
records are also not available for review.  

The veteran was afforded VA fee basis examinations of the 
feet and eyes in September 2002.  In addition, a December 
2002 addendum has been received from the fee basis examiner 
with respect to the veteran's feet.  These examination 
reports include opinions as to the nature and etiology of the 
impairment of the veteran's feet and eyes.  However, inasmuch 
as the hospitalization reports from Fort Leonard Wood and 
Fort Riley have not been obtained, these opinions are not 
based on a review of the veteran's complete medical history.  
In addition, it is noted that the veteran has not been 
afforded a VA psychiatric examination with respect to his 
acquired psychiatric disorder claim.  Accordingly, this case 
must be remanded to the RO for further action.

In this regard, it is noted that, inasmuch as the issues of 
whether the veteran's current psychiatric, right foot, and 
bilateral eye impairment are causally related to psychiatric, 
right foot, and eye treatment which he received during his 
period of military service is a medical question, further 
examination and medical opinions are necessary before the 
Board may properly proceed with appellate review of these 
claims.  Moreover, under the VCAA, the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  




Accordingly, the case is REMANDED for the following:

1.  The appellant should be furnished 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claims at issue. 

2.  The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for psychiatric complaints as 
well as impairment of the feet and eyes 
since his separation from service in 
1955.  With any necessary authorization 
from the veteran, copies of the pertinent 
treatment records identified by the 
veteran in response to this request which 
have not been previously secured should 
be obtained.  The attempts to obtain such 
records should be documented in the 
claims file.  The attention of the RO is 
specifically directed to any treatment 
reports, to include hospitalization 
records, available from the USAH at Fort 
Leonard Wood and Fort Riley.  In 
addition, the attention of the RO is 
directed to the treatment facility 
referred to by the veteran during this 
January 2004 Video Conference hearing 
where he was provided a diagnosis of 
schizophrenia shortly after his 
enrollment at Arkansas University. 

3.  Thereafter, the veteran should be 
afforded VA examinations by the 
appropriate specialists to ascertain the 
etiology of any acquired psychiatric, 
right foot, and eye disorders.  The 
veteran's claims folder must be made 
available to the examiners for review in 
connection with the examinations.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

a)  With respect to the psychiatric 
claim, the examiner is requested to offer 
an opinion with supporting analysis as to 
whether it is at least as likely as not 
that any current psychiatric disorder is 
related to the veteran's period of 
military service.  If it is determined 
that a psychiatric disorder existed prior 
to enlistment, the examiner is requested 
to express an opinion as to whether it is 
at least as likely as not that the pre-
existing disorder was aggravated (a 
chronic worsening of the underlying 
condition versus temporary flare-ups of 
symptoms) as a result of disease or 
injury sustained during service and if 
so, whether such increase in severity was 
beyond the natural progress of the 
disease. 

b)  With respect to the right foot claim, 
the examiner is requested to provide an 
opinion as to whether any right foot 
disorder is the result of service, to 
include the removal of right foot 
neuroma.  The examiner is further 
requested to address the presence and 
nature of any scars as a result of the 
foot surgery performed in service.  

c)  With respect to the bilateral senile 
cataract claim, the examiner is requested 
to provide an opinion as to whether the 
veteran's cataracts are attributable to 
an eye impairment in service, to include 
astigmatism.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issues on appeal 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




